Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh (Hydrocracking and Hydroisomerization of Long-Chain Alkanes and Polyolefins over Metal-Promoted Anion- Modified Zirconium Oxides) in view of Miller (US 2004/0256286).
Regarding claim 1, Venkatesh teaches feeding high density polyethylene polyolefin feed to hydrocracking and hydroisomerization steps using metal promoted catalyst to obtain oil products (page 1167, column 2 – page 1168 column 1).
Venkatesh appears to disclose a combined hydrocracking and hydroisomerization step, while the instant claims disclose two separate conversion stages.
However, Miller teaches a similar process for hydrocracking and hydroisomerization of waxy feeds including poly olefins [0013], [0031].  Miller teaches that the feed can be contacted with a hydrocracking catalyst in a hydrocracking stage, and sending the hydrocracked effluent to a hydroisomerization [0039]; or the hydrocracking and hydroisomerization can be performed in single stage [0039].
Therefore, it would have been obvious to the person having ordinary skill in the art that it would have been an obvious variation to split the Venkatesh hydrocracking and hydroisomerization into two separate stages, in view of the Miller teaching that both configurations are suitable.  It is not seen where such a modification would result in any new or unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 98/58972 – Heilman teaches production of ethylene poly alpha olefins and hydroisomerization thereof to create lubricating oils (abstract)
US 2021/0024849 –Tagawa teaches a wax isomerized oil produced from ethylene polymer wax, but excludes hydrocracking steps (see claims 1, 3, 4)
US 2009/0158637 – McCall teaches waste plastic feeds such as high density polyethylene and low density polyethylene [0011].  McCall teaches hydrogenation and isomerization steps [0015]-[0024]
US 5,866,501 – Pradhan teaches hydroprocessing waste plastic feeds, such as polyethylene in two stages (column 1, lines 1-21 and column 6, lines 43-column 7, lines 38) 
US 5,871,638 – Pradhan teaches hydrocracking waste plastics (column 1, lines 1-23).  Pradhan teaches polyethylene feed (column 8, lines 21-35)
US 2002/0139962 – Fefer teaches hydrocracking and hydro isomerization to produce dielectric oils from poly alpha olefins [0016-0018]. Fefer teaches that polyethylene wax may be treated by hydro isomerization alone, without hydrocracking [0019].
US 8,404,912 – Miller teaches sending wax derived from pyrolysis of plastic feed to hydrocracking and hydroisomerization steps (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MICHELLE STEIN/Primary Examiner, Art Unit 1771